Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Claims 1 and 2 have been identified as generic to the following disclosed patentably distinct species: 
Species A: directed to ranges of low pressure turbine temperature change, ranges of fan tip temperature rise, and ranges of ratio between the low pressure turbine temperature change and the fan tip temperature rise at cruise condition (Page 15, Lines 25-26; Page 14, Lines 8-9; Page 18, Line 18 - Pg. 19, Line 19).
Sub-species A1: directed to position ranges of the aircraft at cruise condition (Page 19, Lines 8-10)
Sub-species A2: directed to speed range of aircraft at cruise condition (Page 19, Lines 11-13)
Sub-species A3: directed to altitude ranges of aircraft at cruise condition (Page 19, Lines 14-19)
Species B: directed to number of turbines (Page 15, Lines 27-29).
Species C: directed to ranges of thrust at cruise condition (Page 18, Lines 23-25; Page 23, Lines 5-23; Page 46, Lines 25-28).
Species D: 
Species E: directed to ranges of fan tip load at cruise condition (Page 19, Lines 4-7; Page 22, Lines 9-19).
Species F: directed to ranges of overall pressure ratio at cruise condition (Page 22, Line 30 - Page 23, Line 4; Page 43, Lines 29-30).
Species G: directed to ranges of fan radius (Page 32, Line 25 - Page 33, Line 9).
Species H: directed to ranges of gearbox ratio (Page 19, Lines 22-25).
Species I: directed to numbers of turbine stages (Page 16, Line 1).
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        3/22/21